DETAILED ACTION
This is a Final office action on the merits in application number 17/281,145. This action is in response to Applicant’s Amendments and Arguments dated 3/15/2022. Claims 1, and 7-10 were amended and Claims 2, and 4-6 were cancelled.  Claims 1, 3, and 7-10 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Regarding 35 USC 101:
Applicant asserts on page 5, bottom and page 6, top, of the Remarks dated 3/15/2022 that Claim 1 has “practical application value” and “can solve the specific technical problem” (of)…”avoiding the problem of congestion”. As discussed in the 35 USC 101 rejection in the Office Action dated 12/16/2021 and in the 35 USC 101 rejection, infra, Applicant claims obtaining items and sorting some of the items into the same physical location using slides (chutes), and, if there is no room in the physical location for all the items that need to be sorted, putting some of the items temporarily in another location so they can be sorted later. This is an abstract idea that is included in the category of Certain Methods of Organizing Human Activity specifically in the grouping of fundamental economic principles. Avoiding congestion is not a technical problem, the well understood purpose of sorting is to avoid congestion.  Applicant recites a backup storage area to be used when a primary storage area is full. Applicant uses generic sensors and a general purpose computer, for the purposes they are intended, to sense data and to process data, to direct objects into the backup area when the primary area is full. Sorting items is not a practical application, it is part of the abstract idea. 
Applicant asserts on page 6, bottom, that their combination of elements achieves a particular effect in a specific manner and when viewed in combination amount to “significantly more”. MPEP 2105.05(a)-(h) recites the relevant considerations for evaluating whether additional elements amount to an inventive concept. These include: Improvements to the functioning of a computer, Improvements to any other technology or technical field, Applying the judicial exception with, or by use of, a particular machine, Effecting a transformation or reduction of a particular article to a different state or thing, well-understood, routine, conventional activity, Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. As discussed in the 35 USC 101 rejection in the Office Action dated 12/16/2021 and in the 35 USC 101 rejection, infra, the additional elements of a general purpose processor and a general purpose memory/medium, slide and light taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. 
Applicant’s arguments have been fully considered but are not persuasive. The rejection is maintained.

Regarding 35 USC 103:
Applicant asserts on page 8, top, that in Claim 1, the element the second slide allows simultaneous sending means that “the first and second slide operate at the same time”. This new interpretation appears to be in direct contrast with Applicant’s specification paragraph [0008] which states: “wherein the first slide only allows sending of the goods in one collection order at one time; and a second processing module configured to activate a second slide in response to a predetermined condition being satisfied, wherein the second slide allows simultaneous sending of the goods in a plurality of collection orders. (Examiner emphasis). Further, Applicant’s [0045] states “the goods at an exit of the second slide may be further separated according to different collection orders or different orders manually or through a robot, to complete a packaging”. The term simultaneous does not appear to mean that the slides operate at the same time, it appears to mean that items *on the second slide* may simultaneously be from different orders (mixed orders), unlike on the primary slide where the items have to all be from the same order.  Multiple orders that are simultaneously on the second slide result in the second slide being functionally a “catch all”.  As discussed in the 35 USC 103 rejection in the Office Action dated 12/16/2021 and in the 35 USC 103 rejection, infra, Zue teaches ([Column 2, 35-37] “Such envelopes may be reloaded into the sorter at a later time”). If the items in the secondary storage were all in one group there would be no need to put them in the sorter, clearly the items in the secondary storage are from mixed groups. Further, Applicant’s argument that the first and second slide operate at the same time also appears to be inconsistent with Applicant’s argument relating to 35 USC 101 on page 5, bottom, of “the above feature of claim 1 can also help to avoid frequent activating of the second slide”.  
Applicant asserts on page 8, bottom that Zue does not teach the newly added “activating a second slide in response to…a number of the collection orders in the collection order queue being greater than a predetermined value”. As discussed in the 35 USC 103 rejection, infra, Battles teaches an inventory management system that controls and organizes picking of material and the sequence in which material arrives at a consolidation station (see at least [Column 24, lines 48-53) and Zue teaches a sorting system that diverts incoming items to a different bin when a bin is measured to be full by a light beam system (See at least Column 12, lines 8-14). Examiner takes Official Notice that it is well known in the art that in the situation of the number of items in a queue exceeding a predetermined value (i.e. more than five people waiting in a store check-out line) that additional capacity will be activated (such as additional check-out lanes will be opened).  Examiner holds that this is functionally equivalent to diverting items when items of a known height, which are stacked in a bin, reach a certain stacked height in the bin because the quantity of items can be calculated and the quantity is inherent in the stacked height.
Applicant’s arguments have been fully considered but are not persuasive. The rejection is maintained.

Claim Objections
The previous claim objections are withdrawn in view of Applicant’s amendments. Applicant’s amendments have raised a new objection. In Claim 8, Applicant recites An computer-readable medium. Both computer-readable and medium begin with consonants and thus the correct article should be “a” not “an”. Appropriate correction is required.

Claim Interpretation
The claim interpretation of Claim 4 under 35 U.S.C. 112(f) is moot in view of Applicant’s amendments. 

Claim Rejections - 35 USC § 112
The Claim rejections for Claims 7 and 8 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 101

Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Examiner is using the “step” annotation from the 2019 PEG for clarity.

Step 1: Independent Claim 1 recites the statutory category of Method.  Claim 3 is dependent on Claim 1 and is thus a Method claim.  Dependent Claim 7 is dependent on Claim 1 and recites an apparatus that implements the method of Claim 1, thus Claim 7 is the statutory category of Machine. Claim 8 is dependent on Claim 1 and recites a medium that implements the method of Claim 1, thus Claim 8 is the statutory category of Manufacture.  Independent Claim 9 is a device (Manufacture) and dependent Claim 10 is thus a Manufacture claim.

Step 2A, prong 1:
Using Claim 9 as exemplary, Claim 9 recites (Currently Amended) A device of accumulating order-goods, comprising: a plurality of first slides each configured to allow sending of goods in one collection order at one time; at least one second slide configured to allow simultaneous sending of goods in a plurality of collection orders; a suspension chain configured to suspend the goods and send the goods to the plurality of first  slides or the second slide according to the collection order; and a controller configured to acquire a collection order queue, wherein a state of the plurality of first slides is detected, in response to a presence of a first slide in an idle state in the plurality of first slides being detected, acquire the collection order from the collection order queue, assign the first slide in the idle state to the collection order, send the goods in the collection order to the first slide in the idle state, and in response to an absence of the first slide in the idle state being detected and a number of the collection orders in the collection order queue being greater than a predetermined value, activate the second slide.

For clarity Examiner has bolded the non-abstract elements. 

Independent Claim 9 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Certain Method of Organizing Human Activity. Obtaining items and sorting some of the items into the same physical location using slides (chutes), and, if there is no room in the physical location for all the items you want to sort, putting some of the items temporarily in another location so you can sort them later, is an abstract idea that is included in the category of Certain Methods of Organizing Human Activity specifically in the grouping of fundamental economic principles.

Dependent Claim 10 just further limits the temporary location and contain the same abstract idea by virtue of its dependency on Claim 9. Independent Claim 1 recites a sorting algorithm but does not teach any hardware that performs the algorithm and contains the same abstract idea as Claim 9. Dependent Claim 3 further limits the sorting algorithm without teaching any hardware that performs the algorithm and they contain the same abstract idea as Claim 9. Dependent Claim 7 recites a general purpose processor and a general purpose memory that implement the abstract idea of Claim 1. Dependent Claim 8 recites a general purpose computer-readable medium that stores the algorithm that contains the abstract idea of Claim 1.

Accordingly Claims 1, 3, and 7-10 recite an abstract idea.

Step 2A, prong 2:
The judicial exception is not integrated into a practical application. The only hardware claimed is: the processor/controller recited in Claims 7, 8, and 9, computer readable storage medium recited in Claim 8, chain in Claim 9, slides in Claims 1, 3, and 9-10, and a light in Claim 10. Applicant defines the processor in the specification at [0064] as a “general purpose computer”. Applicant defines computer readable storage medium in [0068] as general purpose. Applicant describes chain in [0038], slide in 127 places and light in [0074] without any technical specificity. Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems and hardware. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  

The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Independent Claims 1 and 9 are therefore directed to an abstract idea. As discussed above, dependent Claims 3, 7, 8 and 10 recite the same abstract idea and do not recite any additional elements that would integrate the abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose processor and a general purpose memory/medium, slide and light taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 9 as a whole merely describes obtaining items and sorting some of the items into the same physical location using slides (chutes), and, if there is no room in the physical location for all the items you want to sort, putting some of the items temporarily in another location so you can sort them later, thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claim 1 as a whole merely describes obtaining items and sorting some of the items into the same physical location using slides (chutes), and, if there is no room in the physical location for all the items you want to sort, putting some of the items temporarily in another location so you can sort them later and do not contain an inventive concept. Further, as discussed above, dependent Claims 3, 7, 8 and 10 recite the same abstract idea, do not recite any additional elements that would integrate the Abstract idea into a practical application and, when taken as a whole recite the abstract idea of obtaining items and sorting some of the items into the same physical location using slides (chutes), and, if there is no room in the physical location for all the items you want to sort, putting some of the items temporarily in another location so you can sort them later. 
Claims 1, 3, and 7-10 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,751,693 (Battles) in view of U.S. Patent 4,688,678 (Zue) in view of Official Notice.

Regarding Claim 1:
 	Battles teaches an automated shipment set item consolidation system. Battles teaches: (Currently Amended) A method of accumulating order-goods, comprising: acquiring a collection order queue; ([Figure 1] “orders 120”).

acquiring a collection order from the collection order queue, ([Column 2, lines 12-13] “shipment set”).

assigning the first slide to the collection order, and sending goods in the collection order to the first slide in response to a presence of the first slide in an idle state being detected, wherein the first slide only allows sending of the goods in one collection order at one time; ([Column 2, lines 35-36] “items of the same order” and [Column 5, lines 46-48] “chutes”),

While Battles teaches identifying when an order is completely assembled ([Column 5, line 52 “completed consolidation set”), Battles does not specifically teach: detecting a state of a first slide;…being detected …activating a second slide in response to an absence of the first slide in an idle state being detected and a number of the collection orders in the collection order queue being greater than a predetermined value, wherein the second slide allows simultaneous sending of the goods in a plurality of collection orders.  Zue teaches a sorting system that diverts incoming items to a different bin when a bin is measured to be full by a light beam system (See at least Column 12, lines 8-14). Zue teaches: detecting a state of a first slide;…being detected …activating a second slide in response to an absence of the first slide in an idle state being detected  ([Column 12, lines 8-14) (when a bin is full) “any envelopes coded to be delivered to such a removal bin 44 will be delivered to an alternative bin”. Zue also teaches (Column 8, line 17) “signal indicative of carrier position” and (Column 14, lines 16-17) “The breaking of this beam results in a datum signal being sent to the data processor 14”). Examiner is interpreting that detecting a state is equivalent to Zue’s receipt of a signal that a particular bin is full.
and a number of the collection orders in the collection order queue being greater than a predetermined value, Examiner takes Official Notice that it is well known in the art that in the situation of the number of items in a queue exceeding a predetermined value (i.e. more than five people waiting in a store check-out line) that additional capacity will be activated (such as additional check-out lanes will be opened).  Examiner holds that this is functionally equivalent to diverting items when items of a known height, which are stacked in a bin, reach a certain stacked height in the bin because the quantity of items can be calculated and the quantity is inherent in the stacked height.

wherein the second slide allows simultaneous sending of the goods in a plurality of collection orders. Zue also teaches: ([Column 2, lines 32-37] “In the event that no available bin can be found to which the envelope can be appropriately routed, the envelope is sorted into a separate bin for undeliverable envelopes. Such envelopes may be reloaded into the sorter at a later time when the desired destination bins are in place and available to receive them”). Examiner notes that simultaneous is interpreted to mean that the secondary storage can contain items from multiple different (mixed) orders, unlike the primary storage. Examiner notes that Zue teachs “reloaded into the sorter” which would not be necessary if all the items were in the same order.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use a separate physical space for items that don’t fit in the sorting space, as taught by Zue, in the sorting system taught by Battles due to use of known techniques to improve a known device in the same way with predictable results.


Regarding Claim 7:
 	Battles in view of Zue and Official Notice teaches all of the elements of Claim 1. Battles also teaches: (Currently Amended) An electronic apparatus, comprising: one or more processors; and ([Column 26, line 2] “one or more processors”).

a memory for storing one or more computer programs, wherein in response to the one or more computer programs being executed by the one or more processors, the one or more processors implement the method according to claim 1.  ([Column 26, lines 32-34] “non-transitory computer-readable storage medium 1020 may be configured to store executable instructions and/or data accessible by the one or more processors”).

Regarding Claim 8:
Battles in view of Zue and Official Notice teaches all of the elements of Claim 1. Battles also teaches: (Currently Amended) An computer-readable medium having executable instructions stored thereon, wherein in response to the instructions being executed by a processor, the processor implements the method according to claim 1. ([Column 26, lines 32-34] “non-transitory computer-readable storage medium 1020 may be configured to store executable instructions and/or data accessible by the one or more processors”).

Regarding Claim 9:
Battles teaches an automated shipment set item consolidation system. Battles teaches:  (Currently Amended) A device of accumulating order-goods, comprising: a plurality of first slides each configured to allow sending of goods in one collection order at one time; ([Column 2, lines 35-36] “items of the same order” and [Column 5, lines 46-48] “chutes”).

a controller configured to acquire a collection order queue, ([Figure 1] “orders 120”).

acquire the collection order from the collection order queue, ([Column 2, lines 12-13] “shipment set”).

assign the first slide … to the collection order, ([Column 2, lines 35-36] “items of the same order” and [Column 5, lines 46-48] “chutes”),

While Battles teaches identifying when an order is completely assembled ([Column 5, line 52 “completed consolidation set”), Battles does not specifically teach: at least one second slide configured to allow simultaneous sending of goods in a plurality of collection orders; a suspension chain configured to suspend the goods and send the goods to the plurality of first slides or the second slide according to the collection order; …wherein a state of the plurality of first slides is detected, in response to a presence of a first slide in an idle state in the plurality of first slides being detected, … send the goods in the collection order to the first slide in the idle state, and in response to an absence of the first slide in the idle state being detected and a number of the collection orders in the collection order queue being greater than a predetermined value, activate the second slide.  Zue teaches a sorting system that diverts incoming items to a different bin when a bin is measured to be full by a light beam system (See at least Column 12, lines 8-14). Zue teaches: at least one second slide configured to allow simultaneous sending of goods in a plurality of collection orders; ([Column 2, lines 32-37] “In the event that no available bin can be found to which the envelope can be appropriately routed, the envelope is sorted into a separate bin for undeliverable envelopes. Such envelopes may be reloaded into the sorter at a later time when the desired destination bins are in place and available to receive them”). Examiner notes that simultaneous is interpreted to mean that the secondary storage can contain items from multiple different (mixed) orders, unlike the primary storage. Examiner notes that Zue teachs “reloaded into the sorter” which would not be necessary if all the items were in the same order.

a suspension chain configured to suspend the goods and send the goods to the plurality of first slides or the second slide according to the collection order; and ([Column 1, lines 40-45] “a continuous drive conveyor which circulates these carriers past an operator station. The conveyor moves the carriers to an upper sorting level and past the upper ends of a plurality of drop chutes” and [Column 4, line 14] “chain”).

wherein a state of the plurality of first slides is detected, in response to a presence of a first slide in an idle state in the plurality of first slides being detected, …send the goods in the collection order to the first slide in the idle state, and in response to an absence of the first slide in the idle state being detected …activate the second slide. ([Column 12, lines 8-14) (when a bin is full) “any envelopes coded to be delivered to such a removal bin 44 will be delivered to an alternative bin”). Zue also teaches (Column 8, line 17) “signal indicative of carrier position” and (Column 14, lines 16-17) “The breaking of this beam results in a datum signal being sent to the data processor 14”). Examiner is interpreting that a state …is detected is equivalent to Zue’s receipt of a datum signal that a particular bin is full.

and a number of the collection orders in the collection order queue being greater than a predetermined value Examiner takes Official Notice that it is well known in the art that in the situation of the number of items in a queue exceeding a predetermined value (i.e. more than five people waiting in a store check-out line) that additional capacity will be activated (such as additional check-out lanes will be opened).  Examiner holds that this is functionally equivalent to diverting items when items of a known height, which are stacked in a bin, reach a certain stacked height in the bin because the quantity of items can be calculated and the quantity is inherent in the stacked height.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use a separate physical space for items that don’t fit in the sorting space, as taught by Zue, in the sorting system taught by Battles due to use of known techniques to improve a known device in the same way with predictable results.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,751,693 (Battles) in view of U.S. Patent 4,688,678 (Zue) in view of Official Notice and further in view of U.S. Patent Publication 2016/0086255 (Sainfort).

Regarding Claim 3:
Battles in view of Zue and Official Notice teaches all of the elements of Claim 1.  Battles does not specifically teach: (Original) The method according to claim 1, further comprising: in response to the goods in one same collection order comprising goods of a specific type, sending other goods in the collection order to the first slide or the second slide prior to the goods of the specific type. Examiner is interpreting Applicant’s specific type in view of Applicant’s specification ([0051] “The goods of the specific type may include, for example, items requiring refrigeration, living things, and the like”).  Sainfort teaches an order fulfillment system that delays the picking/packing of perishable items in an order with non-persihable items until last so that they will not spoil. Sainfort teaches ([0075] “generates a detailed packaging schedule for use by grocery store personnel according to the ordered items' perishability rankings and the scheduled pick up or delivery date. Different items associated with Perishability Ranking 3 may be packaged on different days, depending upon the items' associated sell-by or use-by date and the date of scheduled pickup or delivery. Where the generated packing list includes foods associated with Perishability Rankings 3 and 4 and foods associated with Perishability Rankings 1 and/or 2, the grocer's employee can either fill the entire order on the same day on which the most perishable selected item (i.e., the item with the shortest shelf-life) is to be packed according to the OSSE system's generated packaging order list and instructions or the employee may complete the order at different times”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the shipment consolidation system taught by Battles could be improved by the system taught by Sainfort of packing certain items at different times because of the combination of prior art elements according to known methods would yield predictable results of more time under refrigeration of perishable items.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,751,693 to Jon Stuart Battles et. al. (Battles) in view of U.S. Patent 4,688,678 to James R. Zue et. al. (Zue) and further in view of U.S. Patent Publication 2019/0060959 to Katsuo Imazuka et. al. (Imazuka).

Regarding Claim 10:
Battles in view of Zue and Official Notice teaches all of the elements of Claim 9. Battles does not specifically teach: (Currently Amended) The device according to claim 9, further comprising: an indicator light configured to indicate working states of the plurality of first slides or a working state of the second slide. While Zue does not specifically teach this either, Zue does teach actions that occur when a chute is full. Imazuka in the same field of art teaches ([0066-0067] “the control unit 63 determines that the sorting chute 31 is full…Then, the control unit 63 does not feed items 100 to the sorting chute 31. Furthermore, the control unit 63 controls a notification unit, such as a lamp, for each of the sorting chutes 31, and informs the operator that the sorting chute 31 is full”). It would have been obvious to a person of ordinary skill in the at the time of Applicant’s effective filing date to add a light indicating a full chute (not working state), as taught by Imazuka, to the system taught by Zue because these references can be combined using predictable methods and the combination would have predictable results and would predictably provide a benefit to a human or machine observer of additional information at an important time.
Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent 7031801 (Hodge) - teaches [0020] directed to sorter chutes and [0005-0006] one order per chute.
U.S. Patent Publication 20180071786 (Robbins) – teaches [0006] accesses each destination bin to determine if a bin has reached a given limit. When a limit is reached, all future pieces of mail directed to the full bin are redirected to an abort pile for future resorting.
U.S. Patent 4656591 (Goldberg) – teaches [abstract] succession of stored orders, select on order and [0053] assign an order assembly site 44
U.S. Patent Publication 20150151913 (Wong) – teaches order processing stream and pick on order [0047] and assign a chute and one order per chute [0085]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687